DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II and the species elections of: gas furnace atomic absorption spectroscopy (GFAAS) and obesity, in the reply filed on May 5, 2022 is acknowledged.  The traversal is on the ground(s) that restriction between Groups II and II require a common special technical feature of measuring the level of exogenous chromium-EDTA complex, and therefore these two groups have unity.  This is not found persuasive because where multiple categories of invention are claimed, unity of invention exists only if the categories is one of the five enumerated combinations of categories that shar a common technical feature – namely, the first named product.  In the instant case, that first named product, the composition of Group I, was not found to make an inventive contribution over the prior art.  There can be no different common technical feature for different groupings.
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-2, 4-5, 34-35 and 42-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 5, 2022.
Claims 6-7, 9, 11, 14, 16, 18, 24, 26, 29, and 32-33 are indicated as reading upon the elected method.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  This application is the national stage entry 371 of PCT/IB2018/000212 filed on February 20, 2018, which claims the benefit of US Provisional application number 62/461,743 filed on February 21, 2017.  The claims have an earliest effective filing date of February 21, 2017. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 21, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
However, the listing of references in the specification (ex. pgs. 17-18) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  See page 17 of the specification.
Claim Objections
Claim 7 is objected to because of the following informalities:  Applicant uses the term gas furnace atomic absorption spectroscopy but the correct term in the art is “graphite furnace atomic absorption spectroscopy”.  This is viewed as possibly a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9, 11, 14, 16, 18, 24, 26, 29, and 32-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7, 9, 11, 14, 16, 18, 24, 26, 29, and 32-33 are indefinite because they fail to further limit the method steps of independent Claim 6.  These claims recite steps (e.g. administering chromium EDTA, claim 7; and or glucose, claim 26) that occur before the step (a) of claim 6 therefore, at least in part, the order of claims 7, 9, 11, 14, 16, 18, 24, 26, 29, and 32-33 precedes those of claim 6. Furthermore, it is unclear where other steps (e.g. administering riboflavin and glucose) take place within, and further limit, the method of for “measuring the level of exogenous chromium-EDTA complex”, as recited in claim 6. Increasingly the order of methods steps has been clarified in interference. The courts have held that the listing order is important and will be given limiting effect. Thus in process/method claims, whenever possible claim steps should be written in the order in which they should be performed (See Mformation Tech v. Research-in-Motion, Fed. Cir. 2014 and Phillips v. AWH, Fed. Cir. 2005). The elements of a method claim are usually recited in temporal sequence, if one step modifies another, the modifying step should precede the modified step (Altiris, Inc. v. Symantec Corp. (2003)). Claims 7, 9, 11, 14, 16, 18, 24, 26, 29, and 32-33 modify the method of Claim 6 and do not further limit the steps of the parent claim, but rather precede those of the parent.  For these reasons, the claims are indefinite.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 6-7, 9, 11, 14, 16, 18, 24, 26, 29, and 32-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon judicial exception without significantly more. The claim(s) recite(s) measuring the level of chromium-EDTA complex in a sample obtained by the subject. This judicial exception is not integrated into a practical application because it fails to provide an improvement in the technology; relate the method to a particular treatment or prophylaxis; confer a particular transformation on the exogenous Cr-EDTA, or provide other meaningful limits such the claims are directed to significantly more than the judicial exception itself (see 2106.05 (a) through (c) and (e) through (h). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the evidence cited hereafter demonstrates administering Cr-EDTA and measuring the level from a biological sample was well-understood, routine, conventional activity prior to the effective filing date. MPEP 2106.05(d). 
	The claims are directed to a process which is a statutory category of invention (Step 1:YES). 
	As stated above, the independent claim (claim 6) recites a method for measuring the level of exogenous chromium-EDTA, comprising obtaining a sample, removing free chromium, and measuring the level of exogenous chromium-EDTA.  These claims are analogous to the claims deemed not eligible in Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 79-80, 101 USPQ2d 1969 (2012) (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, 199 (1978) where the additional elements were "well known" and, thus, did not amount to a patentable application of the judicial exception. In Mayo, the claims at issue recited naturally occurring correlations (the relationships between the concentration in the blood of certain thiopurine metabolites and the likelihood that a drug dosage will be ineffective or induce harmful side effects) measured by any process recited at a high generality 566 U.S. at 77-79, 101 USPQ2d at 1967-68. The Court found the additional steps of measuring levels in the blood to be well-understood, routine, conventional activity already engaged in by the scientific community because scientists 566 U.S. at 79, 101 USPQ2d at 1968. Even when considered in combination with the other additional elements, the step of measuring metabolite levels did not amount to an inventive concept, and thus the claims in Mayo were not eligible. 566 U.S. at 79-80, 101 USPQ2d at 1968-69.  	Such is the case here, where claim recites a judicial exception – namely, the naturally occurring phenomenon of levels of Cr-EDTA complex in a biological sample following implicit administration (claim 6).    (Step 2A, prong one: YES).
	The steps/elements recited in addition to the mere observation of the judicial exception (measuring levels) are: obtaining a sample and removing free chromium from the sample, and measuring the natural phenomenon (claim 6).  All of these steps are recited at a high level of generality.  In Sequenom (at IV) the Court reiterates the position of the district court wherein it notes:
“It is important to note that the ' 540 patent does not merely claim uses or applications of cffDNA, it claims methods for detecting the natural phenomenon. Because generally one must be able to find a natural phenomenon to use it and apply it, claims covering the only commercially viable way of detecting that phenomenon do carry a substantial risk of preempting all practical uses of it.” Such is the case here.  
	 Implicit in this method is administering Cr-EDTA to the subject, but this does not appear until subsequent claims.  These additional steps/elements recite no new/improved technology, particular transformation, or other any other meaningful limitation that integrate the observation of the natural phenomenon into a practical application thereof.  Therefore, the claim as a whole is “directed to” the judicial exception itself.  (Step 2A, prong two: NO). 
	As for the steps/elements of the depending claims.  The specification discloses none of these elements/steps are novel, the novelty seems to be applying them to humans.  The specification teaches, for example, “The method for the quantification of riboflavin is as described by WIPO International Publication Number WO 2016/036887 Al” and “Normalization Of Cr-EDTA Using Creatinine Creatinine levels in a subject are measured as a means to establish a subject's glomerular filtration rate (GFR). A GFR measures the flow rate of filtered fluid through the kidney, indicating the quality of the subject's kidney function. Creatinine levels are measured because creatinie clearance (the volume of blood plasma that is cleared of creatinine per unit of time) is a good approximation of GFR. (Stevens et al. 2006). Creatinine levels are measured using a kit.”
Additionally, the steps/elements recited in addition to the natural phenomenon were well-understood, routine and conventional activity in the art prior to filing as evidenced by the art cited in the specification.  Additionally, it was routine to use chromium EDTA as markers of digesta – rate of passage measurements in the gastrointestinal tract of cattle (Uden et al., J Sci. Food Agric. 1980, 31: 625-632).  Uden et al. teach Cr-EDTA as an in vivo marker (pg. 628, at 2.8). Specifically, recovery of Cr was tested by administering 0.6 to 5 g Cr-EDTA to cows, horses, rabbits, a goat and a sheep. Following administration, urine and faeces were collected at defined intervals for 10 days and were subsampled and analysed for Cr and Co. The reference explicitly teaches “When Cr-EDTA was administered to rabbits 22% of the dose was found in the urine” (pg. 630, paragraph before Discussion).  Therefore, the prior art teaches that it was routine in the art prior to filing to administer Cr-EDTA to animals and assess chromium levels in urine at different time intervals.  Thus, the additional elements fail to provide an inventive concept over what was well-understood, routine and conventional in the art prior to the effective filing date.  (Step 2B: No).
For all of these reasons, the invention is not patent eligible subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uden et al 1982 (cited above).
There is no explicit definition for the “subject” of the claims, nor is there guidance within the disclosure that it should be defines as human.  The prior art teaches administering exogenous chromium-EDTA to an animal subject, which is implicit but not actively stated in the present claim.  It teaches Chromium-EDTA was first proposed as a liquid marker of digesta kinetics in 1964. However, adsorption involves anion exchange of the monovalent Cr-EDTA ion in order to reduce error (pg. 626), which teaches the contact with an ion exchange resin of the current claims (see claims 32 and 33).The reference teaches measuring levels of Cr-EDTA in the urine over time (140h, pg. 628, second to last paragraph).  It states: “When Cr-EDTA was administered to rabbits 22% of the dose was found in the urine” (pg. 630, paragraph before Discussion).  The reference further uses radioactive labelled 51Cr in further in vivo measurements (pg. 631, last paragraph). 
Therefore, the invention fails to distinguish over the methods disclosed in the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 9, 11, 14, 16, 18, 24, 26, 29, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Uden (above) taken with Huang 2000, Chaves 2010, Clase 2013, and Bergrem 2009. 
Uden anticipates a method for measuring the level of exogenous Cr-EDTA in a sample (instant claim 6); wherein the sample is bodily fluid (instant claim 7(b)), specifically urine (instant claim 9), and measuring the Cr-EDTA levels at time intervals up to 140 hours (instant claim 16).  Uden further discloses administering Cr-EDTA before sampling (instant claim 7(c)) and the use of both non-radioactive and radioactive Cr (instant claims 11).
What Uden fails to teach is the use of the instantly-elected graphite furnace atomic absorption spectrometry (GFAAS) (instant claim 7(a)), the measurement of creatinine (instant claim 7(f)) and normalization of Chromium to creatinine (instant claim 24), or the administration of riboflavin (claims 7(e) and 18) and glucose (instant claims 7(g) and 26).  
First, Huang et al., demonstrate measurement of chromium in whole blood and urine by GFAAS (instant claim 7(a)) and using ion exchange (instant claims 32-33). Importantly, Huang et al. teach: “ Creatinine concentrations, necessary for the correction of chromium concentration with regard to fluctuations in urinary volume, were routinely determined, using an automated method that is based on the Jaffe reaction and a Hitachi Model 736-40 automatic analyzer” (pg. 11, first full paragraph of third column), which teaches “normalizing” chromium to creatinine as recited in instant claim 24.  While the matrix modifier used by Huang is nitric acid the authors teach the use of other strong acids is an obvious variation (pg. 15 middle column). Therefore the use of sulfonic acid (claim 33) is not patentably distinct over the teachings of the prior art.
Chaves et al. “create a protocol to measure the baseline and post-captopril glomerular filtration rate using 51Cr-EDTA, and to verify whether changes in the glomerular filtration rate permit differentiation between hypertensive patients with and without renal artery stenosis” (Abstract).  The authors administer Cr-EDTA (pg. 608, Procedures, first paragraph) and measure the level of Cr-EDTA clearance as an accurate measurement of Glomerular Filtration Rate (GFR) (pg. 608, third paragraph). Further, Chaves measure creatinine levels and plasma glucose level as required by instant claims 7(f) and 29. “Plasma clearance of 51Cr-EDTA can be used to estimate GFR with high accuracy, and it is one of the best available indices of renal function, even for patients with a GFR as low as 15 ml/min” (pg. 611, second column, first full paragraph). The study allows for an accurate assessment of kidney function in people with hypertension and co-morbid diabetes (pg. 608, second column, second paragraph). 
Further in the art pertaining to kidney function, Clase further discloses that it was well-understood in the art prior to filing that water soluble vitamins, such as riboflavin, can be altered with kidney disease and dialysis (see Table 3).  The reference discloses post-dialysis vitamins administer 1.7mg of riboflavin (pg. 548, second column, Vitamin B2 (Riboflavin)). Clase et al. write: The dialyzability of riboflavin has been studied in a group of 30 dialysis patients. There was a 7% reduction in total riboflavin (including FAD, FMN and free riboflavin) postdialysis with no differences between high- and low-flux membranes.” Therefore the reference teaches administration of the water soluble vitamin and subsequent measurement in healthy patients, and patients with hypertension, chronic kidney disease (CKD) and perioneal dialysis (Table 3).  Thus the reference teaches riboflavin administration and measurement were well-known in the art pertaining to kidney function (claims 7(e) and 18).  
Finally, glucose tolerance tests were well-established in the art prior to filing and teach the method of the claims wherein glucose is administered and urine glucose is measured, as required by instant claims 7(g) and 26.  Bergrem et al., teach glucose tolerance tests in pre- and post-transplant after renal transplantation.  The reference teaches “even non-diabetic hyperglycaemia appears to predict mortality and cardiovascular events” (pg. 985, second column).  The standard oral glucose tolerance test comprises administering 75g of glucose and obtaining plasma at 2 hour intervals (“75gOGTT”).  This teaches administration of glucose as required by the instant claims and the specific dosage range of claim 26. 
The invention of the claims appears to be the combination of well-known tests for digestion and kidney/renal function, with the specified use of GFAAS for chromium detection.  A person having ordinary skill in the art would be motivated to combine all three for a complete picture absorption and clearance within a subject and an accurate assessment of excretion function.  Since each of the elements are merely performing the same function as they did in the disclosed prior art, no further experimentation would have been required to combine known elements according to known methods.  
Therefore the method of the claims is obvious in view of the teachings of the prior art.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 7:30-5 (EST) & Sat. A.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY N MACFARLANE/Examiner, Art Unit 1649